DETAILED ACTION
This is a first office action in response to application no. 17/383,994 filed on July 23, 2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent no. 11,128,888 to Gao et al.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9, and 16 of the instant application and claims 1, 8, and 14 of Patent no. 11,128,888 are drawn to the same invention.  A close look at the instant application will show that representative independent claim 1 of the instant application calls for, a method for video encoding, performed by a computer device, comprising: determining a sub-pixel interpolation mode, the sub-pixel interpolation mode comprising one of a direct sub-pixel interpolation mode or a sampled sub-pixel interpolation mode; acquiring motion estimation pixel precision corresponding to a current video frame; performing sub-pixel interpolation processing on a reference frame corresponding to the current video frame according to a resolution relationship between the current video frame and the reference frame, the motion estimation pixel precision, and the sub-pixel interpolation mode, to obtain a target reference frame; and encoding the current video frame according to the target reference frame, to obtain encoded data corresponding to the current video frame.
Claim 1 of Patent Application no. 11,128,888 calls for similar limitations.  In fact, independent claim 1 of the cited Patent 11,128,888 calls for a method for video encoding, performed by a computer device, comprising: acquiring a reference frame corresponding to a current frame to be encoded from a video input; determining a sub-pixel interpolation mode, the sub-pixel interpolation mode comprising one of a direct sub-pixel interpolation mode or a sampled sub-pixel interpolation mode; acquiring motion estimation pixel precision corresponding to the current frame; processing the reference frame according to the resolution information of the current frame and the motion estimation pixel precision using the sub-pixel interpolation mode, to obtain a corresponding target reference frame by: in response to the sub-pixel interpolation mode being determined to be a sampled sub-pixel interpolation mode and a resolution indicated by the resolution information of the current frame being less than a resolution of the reference frame: performing down-sampling processing on the reference frame according to the resolution information of the current frame to obtain an intermediate reference frame; and performing sub-pixel interpolation processing on the intermediate reference frame according to the motion estimation pixel precision, to obtain the corresponding target reference frame; and encoding the current frame according to the target reference frame, to obtain encoded data corresponding to the current frame.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Dependent claims 2-7, 9-13, and 15-20 are rejected by dependency to claims 1, 9 and 16.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 6-7, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US Patent no. 7620109) in view of Park et al. (US Patent Application Publication no. 2007/0223589).

Regarding claim 1, Srinivasan discloses a method for video encoding, performed by a computer device, comprising: determining a sub-pixel interpolation mode (See Srinivasan col. 6, lines 44-51), the sub-pixel interpolation mode comprising one of a direct sub-pixel interpolation mode or a sampled sub-pixel interpolation mode (See Srinivasan col. 15, lines 8-25, col. 15, lines 27-32 and lines 51-55); acquiring motion estimation pixel precision corresponding to a current video frame (See Srinivasan col. 2, lines 49-60, col. 6, lines 44-51); and encoding the current frame according to the target reference frame, to obtain encoded data corresponding to the current frame (See Srinivasan Fig. 4, encoding system 400, col. 9, lines 12-17).
It is noted that Srinivasan is silent about performing sub-pixel interpolation processing on a reference frame corresponding to the current video frame according to a resolution relationship between the current video frame and the reference frame, the motion estimation pixel precision, and the sub-pixel interpolation mode, to obtain a target reference frame.
However, Park teaches a method for video encoding including performing sub-pixel interpolation processing on a reference frame corresponding to the current video frame according to a resolution relationship between the current video frame and the reference frame, the motion estimation pixel precision, and the sub-pixel interpolation mode, to obtain a target reference frame. (See Park [0031], [0034] and [0036]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Srinivasan’s method for encoding to incorporate the teachings of Park to provide processing on a reference frame corresponding to the current video frame according to a resolution relationship between the current video frame and the reference frame, the motion estimation pixel precision, and the sub-pixel interpolation mode, to obtain a target reference frame.  The motivation for performing such a modification in Srinivasan is to maintain the stability of resolution conversion, thereby avoiding visual degradation of the image.

Regarding claim 9, Srinivasan discloses a method for video decoding performed by a computer device (See Abstract and col. 5, lines 37-44), comprising: determining a sub-pixel interpolation mode (See Srinivasan col. 6, lines 44-51), the sub-pixel interpolation mode comprising one of a direct sub-pixel interpolation mode or a sampled sub-pixel interpolation mode (See Srinivasan col. 15, lines 8-25, col. 15, lines 27-32 and lines 51-55); acquiring motion estimation pixel precision corresponding to a current video frame (See Srinivasan col. 2, lines 49-60, col. 6, lines 44-51); and decoding the current frame according to the target reference frame, to obtain decoded data corresponding to the current frame (See Srinivasan Fig. 5, decoding system 580, col. 5, lines 36-44 and col. 6, lines 52-67).
It is noted that Srinivasan is silent about performing sub-pixel interpolation processing on a reference frame corresponding to the current video frame according to a resolution relationship between the current video frame and the reference frame, the motion estimation pixel precision, and the sub-pixel interpolation mode, to obtain a target reference frame.
However, Park teaches a method for video decoding including performing sub-pixel interpolation processing on a reference frame corresponding to the current video frame according to a resolution relationship between the current video frame and the reference frame, the motion estimation pixel precision, and the sub-pixel interpolation mode, to obtain a target reference frame. (See Park [0031], [0034] and [0036]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Srinivasan’s method for decoding to incorporate the teachings of Park to provide processing on a reference frame corresponding to the current video frame according to a resolution relationship between the current video frame and the reference frame, the motion estimation pixel precision, and the sub-pixel interpolation mode, to obtain a target reference frame.  The motivation for performing such a modification in Srinivasan is to maintain the stability of resolution conversion, thereby avoiding visual degradation of the image.




Regarding claim 16, Srinivasan discloses an apparatus for video encoding, comprising a memory for storing computer readable instructions and a processor in communication with the memory, wherein the processor is configured to execute the computer readable instructions to cause the apparatus to
performed by a computer device (See Srinivasan col. 7, lines 32-63), comprising: determining a sub-pixel interpolation mode (See Srinivasan col. 6, lines 44-51), the sub-pixel interpolation mode comprising one of a direct sub-pixel interpolation mode or a sampled sub-pixel interpolation mode (See Srinivasan col. 15, lines 8-25, col. 15, lines 27-32 and lines 51-55); acquiring motion estimation pixel precision corresponding to a current video frame (See Srinivasan col. 2, lines 49-60, col. 6, lines 44-51); and encoding the current frame according to the target reference frame, to obtain encoded data corresponding to the current frame (See Srinivasan Fig. 4, encoding system 400, col. 9, lines 12-17).
It is noted that Srinivasan is silent about performing sub-pixel interpolation processing on a reference frame corresponding to the current video frame according to a resolution relationship between the current video frame and the reference frame, the motion estimation pixel precision, and the sub-pixel interpolation mode, to obtain a target reference frame.
However, Park teaches a method for video encoding including performing sub-pixel interpolation processing on a reference frame corresponding to the current video frame according to a resolution relationship between the current video frame and the reference frame, the motion estimation pixel precision, and the sub-pixel interpolation mode, to obtain a target reference frame. (See Park [0031], [0034] and [0036]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Srinivasan’s method for encoding to incorporate the teachings of Park to provide processing on a reference frame corresponding to the current video frame according to a resolution relationship between the current video frame and the reference frame, the motion estimation pixel precision, and the sub-pixel interpolation mode, to obtain a target reference frame.  The motivation for performing such a modification in Srinivasan is to maintain the stability of resolution conversion, thereby avoiding visual degradation of the image.

As per claim 6-7, Srinivasan further teaches adding information associated with the sub-pixel interpolation mode corresponding to the processing of the reference frame to the encoded data corresponding to the current video frame (See Srinivasan col. 4, lines 41-50 and col. 6, lines 52-67); and wherein adding information associated with the sub-pixel interpolation mode to the encoded data comprises: adding the information associated the sub-pixel interpolation mode into header information of the encoded data corresponding to the current video frame, the sub-pixel interpolation mode information being used for indicating a sub-pixel interpolation mode corresponding to the processing of the reference frame (See col. 6, lines 52-67, col. 18, lines 21-53).

7.	Claims 2-5, 8, 10-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, while overcoming the double patenting rejection with a Terminal Disclaimer, including all of the limitations of the base claim and any intervening claims.

The claims are allowable over the prior art of record since the reference taken individually or in combination fails to teach or suggest performing down-sampling processing on the reference frame according to the resolution of the current video frame to obtain an intermediate reference frame; and performing sub-pixel interpolation processing on the intermediate reference frame according to the motion estimation pixel precision, to obtain the target reference frame; calculating pixel interpolation precision according to the resolution of the current video performing sub-pixel interpolation processing on the reference frame directly according to the pixel interpolation precision, to obtain the target reference frame.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yu et al. (US Patent Application Publication no. 2014/0140407) teaches hybrid-resolution encoding and decoding method and a video apparatus using the same.
Song et al. (US Patent Application Publication no. 2006/0008038) teaches adaptive updates in motion-compensated temporal filtering.
Sita (US Patent Application Publication no. 2004/0150747) teaches HDTV down-conversion system.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424